DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 22, 2021.  Claims 1-20 are pending.  Claims 1, 8 and 15 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 22, 2021 and August 18, 2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over to U.S. Patent Publication No. 2017/0278312 to Minster et al. (hereinafter “Minster”) in view of U.S. Patent Publication No. 2018/0322775 to Chase et al. (hereinafter “Chase”).
With respect to independent claims 1 and 15, Minster discloses collecting, via one or more AV sensors, diagnostic data relating to at least one AV operation; analyzing the diagnostic data to determine if the AV needs maintenance (see paragraph [0022]:  the sensor suite may include engine diagnostic sensors or an exterior pressure sensor strip. As another example, the sensor suite may include sensors dedicated to identifying maintenance needs related to cleanliness of autonomous vehicle interiors); and 
in response to a determination that the AV needs maintenance, further performing operations for: automatically requesting a backup service for a passenger of the AV (see paragraph [0059]:  once a severity level is identified, a corresponding priority score may also be identified for the purposes of prioritizing the scheduling of a maintenance session for the autonomous vehicle, as well as for dispatching additional resources, such as a replacement or substitute autonomous vehicle.). 
Minster does not explicitly disclose automatically generating a notification to inform the passenger that a backup service has been requested.  
Chase discloses that if an autonomous vehicle 20 is suddenly disabled during a trip, AVES vehicle control system 210 initiates a disabled vehicle protocol. AVES vehicle control system 210 will first attempt to guide the autonomous vehicle to a safe location (e.g., at the side of a road), activate the hazard flashers and notify AVES COC 100. AVES COC 100 automatically priority dispatches a substitute autonomous vehicle 20 and establishes a communications link to the autonomous vehicle's passenger(s) via IVR System 220 and interior video camera 260 so that an AVES COC 100 attendant can monitor the situation. This disabled vehicle protocol differs from present automatic vehicle notification systems in that a substitute autonomous vehicle 20 is automatically dispatched, rather than simply notify the transportation network company of the disabled condition of the autonomous vehicle 20. (See paragraph [0063]).
It would have been obvious to one skilled in the art at the time of the invention to combine onboard computer that can be coupled to wireless or wired communication systems for I/O communication of Minster with the Autonomous Vehicle Enhancement System (AVES) application and method of Chase to provide user notifications to a user with regards to the substitute vehicle dispatch in order to provide an efficient accessibility for service to a user by effectively communicating with the user.  
With respect to dependent claims 2, 9 and 16, Minster discloses wherein in response to the determination that the AV needs maintenance, further performing operations for: determining, using one or more sensors, if a passenger is located within a cabin of the AV (see paragraph [0043]: seat weight sensor data (e.g., sensors that determine if a passenger or other heavy object is in a seat).).  
With respect to dependent claims 3, 10 and 17, Minster discloses classifying an operational issue with the AV based on the diagnostic data (see paragraphs [0022], [0034] and [0056]:  The sensor suite preferably includes sensors used to perform autonomous vehicle driving and data capture regarding the circumstances surrounding the autonomous vehicle as well as data capture relating to operations of the autonomous vehicle, but may additionally or alternatively include sensors dedicated to detecting maintenance needs of the autonomous vehicle. For example, the sensor suite may include engine diagnostic sensors or an exterior pressure sensor strip. As another example, the sensor suite may include sensors dedicated to identifying maintenance needs related to cleanliness of autonomous vehicle interiors; for example, internal cameras, ammonia sensors, methane sensors, alcohol vapor sensors, etc.  The same or similar sensing and evaluation capabilities that enable autonomous vehicles to drive safely and efficiently may also be used to enable maintenance on autonomous vehicles to be automatically performed.  Applying the maintenance need prediction algorithm to vehicle maintenance data (e.g., sensed data) to predict a future maintenance need of the autonomous vehicle may include: identifying from the vehicle maintenance data one or more sensor values associated with a component or system of the autonomous vehicle; identifying or referencing historical operations data of the autonomous vehicle and, more specifically, of the component.).  
With respect to dependent claims 4, 11 and 18, Minster does not explicitly disclose providing the notification to user interface in a cabin of the AV for display to the passenger.  
Chase discloses that if an autonomous vehicle 20 is suddenly disabled during a trip, AVES vehicle control system 210 initiates a disabled vehicle protocol. AVES vehicle control system 210 will first attempt to guide the autonomous vehicle to a safe location (e.g., at the side of a road), activate the hazard flashers and notify AVES COC 100. AVES COC 100 automatically priority dispatches a substitute autonomous vehicle 20 and establishes a communications link to the autonomous vehicle's passenger(s) via IVR System 220 and interior video camera 260 so that an AVES COC 100 attendant can monitor the situation. This disabled vehicle protocol differs from present automatic vehicle notification systems in that a substitute autonomous vehicle 20 is automatically dispatched, rather than simply notify the transportation network company of the disabled condition of the autonomous vehicle 20. (See paragraph [0063]).
It would have been obvious to one skilled in the art at the time of the invention to combine onboard computer that can be coupled to wireless or wired communication systems for I/O communication of Minster with the Autonomous Vehicle Enhancement System (AVES) application and method of Chase to provide user notifications to a user with regards to the substitute vehicle dispatch in order to provide an efficient accessibility for service to a user by effectively communicating with the user.  
With respect to dependent claims 5, 12 and 19, Minster does not explicitly disclose transmitting the notification to a mobile device associated with the passenger.  
Chase discloses that a user may access the transportation network services via an AVES application 300 installed on a computing device 30 that is in communication with AVES COC 100.  AVES application 300 is embodied in a set of computer executable instructions stored in a non-transitory computer-readable medium, which are executed by a processor of the computing device 30 to provide the user access to AVES COC 100 to request transportation network services.  Computing device 30 may be any suitable device (e.g., PC, laptop, tablet, smartphone, etc.) for executing AVES application 300 to perform the functions described hereafter, and is preferably, a mobile computing device (e.g., tablet, smartphone, etc.). (See paragraph [0034]).
It would have been obvious to one skilled in the art at the time of the invention to combine onboard computer that can be coupled to wireless or wired communication systems for I/O communication of Minster with the Autonomous Vehicle Enhancement System (AVES) application and method of Chase to provide user notifications to a user’s mobile device with regards to the substitute vehicle dispatch in order to provide an efficient accessibility for service to a user by effectively communicating with the user.  
With respect to dependent claims 6 and 13, Minster discloses automatically generating a work order for maintenance of the AV based on the diagnostic data (see paragraph [0040]:  when the autonomous vehicle requires an update to the software that controls its GPS functionality, the autonomous vehicle may send a maintenance request to a remote software update databank or database that is capable of responding to the maintenance request with an update to the GPS software. Thus, in some circumstances, an external maintenance entity is not required to perform maintenance work on the autonomous vehicle, but rather, the autonomous vehicle is able to interact with a passive system such as a software update database or the like that is able to provide a maintenance solution without physically interacting with the autonomous vehicle.). 
With respect to dependent claims 7, 14 and 20 Minster discloses automatically updating a model of AV operations based using the diagnostic data (see paragraph [0027], [0040] and [0041]:  The maintenance entities may perform any type of maintenance (e.g., replacing engine parts, cleaning vehicle interiors, charging batteries, providing supplemental batteries, performing system updates including software updates, vehicle upgrades, etc.).  A maintenance need may not always require an interaction with a maintenance entity. For example, in some embodiments, a maintenance need of the autonomous vehicle may be to a software or application update to one or more of the systems of the autonomous vehicle. In such example, when the autonomous vehicle requires an update to the software that controls its GPS functionality, the autonomous vehicle may send a maintenance request to a remote software update databank or database that is capable of responding to the maintenance request with an update to the GPS software.  A recommended maintenance update is preferably an update to the autonomous vehicle that is suggested or provided by the manufacturer of the autonomous vehicle or a manufacturer of one or more of the components and/or systems of the autonomous vehicle. In such cases, the recommended maintenance update may include or relate to one or more safety recalls, software patches, or the like that should be applied to the autonomous vehicle to enhance the safety or otherwise, improve a performance and/or operation of the autonomous vehicle.).
With respect to independent claim 8, Minster discloses one or more processors (see paragraph [0089]: The computer-executable component is preferably a general or application specific processor); and 
a computer-readable medium communicatively coupled to the one or more processors, wherein the computer-readable medium comprises instructions stored therein, which when executed by the one or more processors (see paragraph [0089]:  The instructions are preferably executed by computer-executable components preferably integrated with a system for automatic maintenance of autonomous vehicles. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.), cause the processors to perform operations comprising: 
collecting, via one or more AV sensors, diagnostic data relating to at least one AV operation; analyzing the diagnostic data to determine if the AV needs maintenance (see paragraph [0022]:  the sensor suite may include engine diagnostic sensors or an exterior pressure sensor strip. As another example, the sensor suite may include sensors dedicated to identifying maintenance needs related to cleanliness of autonomous vehicle interiors); and 
in response to a determination that the AV needs maintenance, further performing operations for: automatically requesting a backup service for a passenger of the AV (see paragraph [0059]:  once a severity level is identified, a corresponding priority score may also be identified for the purposes of prioritizing the scheduling of a maintenance session for the autonomous vehicle, as well as for dispatching additional resources, such as a replacement or substitute autonomous vehicle.); and 
Minster does not explicitly disclose that automatically generating a notification to inform the passenger that a backup service has been requested.
Chase discloses that if an autonomous vehicle 20 is suddenly disabled during a trip, AVES vehicle control system 210 initiates a disabled vehicle protocol. AVES vehicle control system 210 will first attempt to guide the autonomous vehicle to a safe location (e.g., at the side of a road), activate the hazard flashers and notify AVES COC 100. AVES COC 100 automatically priority dispatches a substitute autonomous vehicle 20 and establishes a communications link to the autonomous vehicle's passenger(s) via IVR System 220 and interior video camera 260 so that an AVES COC 100 attendant can monitor the situation. This disabled vehicle protocol differs from present automatic vehicle notification systems in that a substitute autonomous vehicle 20 is automatically dispatched, rather than simply notify the transportation network company of the disabled condition of the autonomous vehicle 20. (See paragraph [0063]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661